DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 03/03/2021 and 08/03/2021. An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1 – 2, 7 – 10, 12 and 14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill et al. (EP 2608524A1).
Regarding claim 1, Hill et al. disclose an electronic device (fig. 1) comprising at least one memory and at least one processor which function as: a line-of-sight input unit (320, 390) configured to receive a line-of-sight input by a line of sight of a user who looks at a display (fig. 3-4; ¶25: photographer’s gaze passes over an image displayed in the LCD screen); an acquisition unit (310) configured to acquire an image that is captured and acquired by predetermined imaging control (fig. 3-4; ¶19: the primary camera 310 can capture photographic images); a display control unit configured to display the image, which is acquired by the acquisition unit, on the display (fig. 4; ¶28-29: processor 360 might then send the image with the overlaid visual feedback to the LCD screen 130 for display on the LCD screen 130); a first operation unit (320) configured to receive a first operation input by the user (fig. 5; ¶36: At box 520, the secondary camera captures a secondary image of a photographer who is using the device. At box 530, the device analyzes the secondary image to determine the location of the photographer's gaze); a second operation unit (140/150) configured to receive a second operation input, which is different from the first operation input, by the user (fig. fig. 1; ¶33: photographer could then activate the autofocus system 380 by partially depressing the mechanical shutter button 140 or by touching the virtual shutter button 150); and a control unit configured to, in a state where the image is displayed on the display by the display control unit, perform setting of the predetermined imaging control on a basis of a line-of-sight position, to which the line of sight is inputted, in a case where the first operation input is performed (fig. 5; ¶36: At box 530, the device analyzes the secondary image to determine the location of the photographer's gaze. At box 540, the device determines whether the photographer is looking at the viewfinder. If the photographer is looking at the viewfinder, then, at box 550, the device overlays on the primary image a visual indicator related to the location of the photographer's gaze within the viewfinder. The device then sends the primary image with the overlaid visual indicator to the viewfinder. At box 560, the primary camera is notified that the sub-image represented by the visual indicator is a region of interest), and perform image processing (autofocusing) on the image displayed on the display on a basis of the line-of-sight position in a case where the second operation input is performed (¶33: the secondary camera 320, the processor 360, and/or the eye tracking system 390 could analyze images produced by the secondary camera 320 to determine if the photographer is looking at the LCD screen 130 and, if so, where on the LCD screen 130 the photographer is looking. The photographer could then activate the autofocus system 380 by partially depressing the mechanical shutter button 140 or by touching the virtual shutter button 150).

Regarding claim 2, Hill et al. disclose all of the aforementioned limitations of claim 1. Hill also teaches wherein the setting of the predetermined imaging control is setting of a focal point detection region for focusing on an object corresponding to the line-of-sight position (¶33: the secondary camera 320, the processor 360, and/or the eye tracking system 390 could analyze images produced by the secondary camera 320 to determine if the photographer is looking at the LCD screen 130 and, if so, where on the LCD screen 130 the photographer is looking. The photographer could then activate the autofocus system 380 by partially depressing the mechanical shutter button 140 or by touching the virtual shutter button 150).

Regarding claim 7, Hill et al. disclose all of the aforementioned limitations of claim 1. Hill also teaches wherein the image processing is processing to change an image processing parameter of a region corresponding to the line-of-sight position in the image displayed on the display (fig. 5; ¶36: At box 530, the device analyzes the secondary image to determine the location of the photographer's gaze. At box 540, the device determines whether the photographer is looking at the viewfinder. If the photographer is looking at the viewfinder, then, at box 550, the device overlays on the primary image a visual indicator related to the location of the photographer's gaze within the viewfinder. The device then sends the primary image with the overlaid visual indicator to the viewfinder. At box 560, the primary camera is notified that the sub-image represented by the visual indicator is a region of interest. At box 570, automatic focusing is performed on the region of interest).

Regarding claim 8, Hill et al. disclose all of the aforementioned limitations of claim 1. Hill also teaches wherein the image processing is processing on a region corresponding to the line-of-sight position in the image displayed on the display (fig. 5; ¶36: At box 530, the device analyzes the secondary image to determine the location of the photographer's gaze. At box 540, the device determines whether the photographer is looking at the viewfinder. If the photographer is looking at the viewfinder, then, at box 550, the device overlays on the primary image a visual indicator related to the location of the photographer's gaze within the viewfinder. The device then sends the primary image with the overlaid visual indicator to the viewfinder. At box 560, the primary camera is notified that the sub-image represented by the visual indicator is a region of interest. At box 570, automatic focusing is performed on the region of interest).

Regarding claim 9, Hill et al. disclose all of the aforementioned limitations of claim 1. Hill also teaches wherein the control unit performs image processing on the image displayed on the display on a basis of the line-of-sight position in a case where the second operation input is performed, and records an image to be recorded in a recording medium, without performing the image processing (fig. 5; ¶33, 36: If it was determined at box 540 that the photographer is not looking at the viewfinder, then, at box 590, the primary camera is notified to use a traditional autofocus procedure on the entire captured image displayed in the entire viewfinder. At box 580, a shutter button on the device can then be pressed, and an image from the primary camera can be captured; The photographer could then activate the autofocus system 380 by partially depressing the mechanical shutter button 140 or by touching the virtual shutter button 150).

Regarding claim 10, Hill et al. disclose all of the aforementioned limitations of claim 1. Hill also teaches wherein the display control unit displays an indicator corresponding to the line-of-sight position (fig. 4-5; ¶29: A dashed square 410 indicates the region of interest in the LCD screen 130, and this portion of the LCD screen 130 represents a portion of a captured image on which automatic focusing will be performed).

Claims 12 and 14 rejected as applied to claim 1 above. The method steps as claimed would have been implied by the apparatus of Hill et al. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 – 4 rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. in view of Kudo (US 2015/0062402).
Regarding claim 3, Hill et al. disclose all of the aforementioned limitations of claim 1. Hill fails to explicitly disclose wherein the setting of the predetermined imaging control is setting of an imaging parameter corresponding to an icon displayed in the line-of-sight position.
	In the same field of endeavor, Kudo teaches parameter changing section 160 judges whether or not the dragged and moved gazing point R of the operator is present in the first display region H1a, H1b including, for example, the F number FN or the shutter speed SS as the parameter. As a result of the judgment, if the gazing point R of the operator is in the first display region H1a, H1b, the parameter changing section 160 

Regarding claim 4, Hill et al. in view of Kudo disclose all of the aforementioned limitations of claim 3. Kudo also teaches wherein the imaging parameter includes at least one of an aperture value, a shutter speed and a focal distance (fig. 2-3; ¶100: parameter changing section 160 judges whether or not the dragged and moved gazing point R of the operator is present in the first display region H1a, H1b including, for example, the F number FN or the shutter speed SS as the parameter. As a result of the judgment, if the gazing point R of the operator is in the first display region H1a, H1b, the parameter changing section 160 judges whether or not the dragged and moved gazing point R of the operator is present in the numeric value change region K to change the F number FN, the shutter speed SS or the like).

Claim 5, 6, 11, 13 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. in view of Marchessoux et al. (US 2013/0287313).
Regarding claim 5, Hill et al. disclose all of the aforementioned limitations of claim 1. Hill fails to explicitly disclose wherein the image processing is processing to 
	In the same field of endeavor, Marchessoux teaches a corresponding visual indicator, in which image processing is performed to increase brightness of the ROI in the line-of-sight of a user compared to the other parts of the image. The ROI may be defined using any technique including gaze tracking technology (fig. 3; ¶81, 84, 102). In light of the teaching of Marchessoux, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Marchessoux’s configuration in Hill’s system because an artisan of ordinarily skill would recognize that this would result in a device with improved visualization of subtleties in a ROI in an image, there is provided a method for increasing the perceived contrast in the ROI.

Regarding claim 6, Hill et al. in view of Marchessoux disclose all of the aforementioned limitations of claim 5. Marchessoux also teaches wherein in a case where the brightness of the region is lower than a threshold, the control unit corrects the brightness of the region to brightness of the threshold (fig. 2-3; ¶85-86: difference in luminance between a modified ROI and the background. As shown, the region of interest includes a transitioning area 106 between the ROI and the background. It should be noted that the transitioning area may be part of the ROI 102 or the background 104, but preferably is located at the threshold between the ROI 102 and the background 104. Transitioning may be accomplished by using various methods, such as a Gabor filter, Gaussian blur, or spatial-temporal ditherin).
320, 390) configured to receive a line-of-sight input by a line of sight of a user who looks at a display (fig. 3-4; ¶25: photographer’s gaze passes over an image displayed in the LCD screen); an acquisition unit (310) configured to acquire an image that is captured and acquired by predetermined imaging control (fig. 3-4; ¶19: the primary camera 310 can capture photographic images); a display control unit configured to display the image, which is acquired by the acquisition unit, on the display (fig. 4; ¶28-29: processor 360 might then send the image with the overlaid visual feedback to the LCD screen 130 for display on the LCD screen 130); a first operation unit (320) configured to receive a first operation input by the user (fig. 5; ¶36: At box 520, the secondary camera captures a secondary image of a photographer who is using the device. At box 530, the device analyzes the secondary image to determine the location of the photographer's gaze); a second operation unit (140/150) configured to receive a second operation input, which is different from the first operation input, by the user (fig. fig. 1; ¶33: photographer could then activate the autofocus system 380 by partially depressing the mechanical shutter button 140 or by touching the virtual shutter button 150); and a control unit configured to, in a state where the image is displayed on the display by the display control unit, perform setting of the predetermined imaging control on a basis of a line-of-sight position, to which the line of sight is inputted, in a case where the first operation input is performed (fig. 5; ¶36: At box 530, the device analyzes the secondary image to determine the location of the photographer's gaze. At box 540, the device determines whether the photographer is looking at the viewfinder. If the photographer is looking at the viewfinder, then, at box 550, the device overlays on the primary image a visual indicator related to the location of the photographer's gaze within the viewfinder. The device then sends the primary image with the overlaid visual indicator to the viewfinder. At box 560, the primary camera is notified that the sub-image represented by the visual indicator is a region of interest). Hill also teaches perform image processing (autofocusing) on the image displayed on the display on a basis of the line-of-sight position in a case where the second operation input is performed (¶33: the secondary camera 320, the processor 360, and/or the eye tracking system 390 could analyze images produced by the secondary camera 320 to determine if the photographer is looking at the LCD screen 130 and, if so, where on the LCD screen 130 the photographer is looking. The photographer could then activate the autofocus system 380 by partially depressing the mechanical shutter button 140 or by touching the virtual shutter button 150). Hill fails to explicitly disclose perform setting of the predetermined imaging control on a basis of the line-of-sight position, to which the line of sight is inputted, in a case where the first operation input is performed, and perform partial control of display brightness of the display on a basis of the line-of-sight position in a case where second operation input is performed.
	In the same field of endeavor, Marchessoux teaches a corresponding visual indicator, in which image processing is performed to increase brightness of the ROI in the line-of-sight of a user compared to the other parts of the image. The ROI may be defined using any technique including gaze tracking technology (fig. 3; ¶81, 84, 102). In light of the teaching of Marchessoux, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Marchessoux’s configuration in Hill’s 

Claim 13 and 15 rejected as applied to claim 11 above. The method steps as claimed would have been implied by the apparatus of Hill et al. in view of Marchessoux.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698